POPE, Justice
(dissenting).
With respect, I dissent from the opinion of the majority because it approves a final judgment against defendant Duval County granted in a preliminary injunction hearing. This was done without citation, without appearance upon the merits, without setting, without opportunity to answer upon the merits, without evidence on the merits, and without a trial on the merits. Duval County first became a defendant at 4:20 on Saturday afternoon, December 20, 1958. It appeared solely on the preliminary injunction and made common cause against the temporary injunction commanding the payment of its funds in satisfaction of plaintiffs’ claims. The hearing immediately commenced on the same afternoon, and was concluded just a few minutes before *47midnight. On Monday morning, December 22, Duval County filed in this Court a separate original action seeking a stay of the order, and this Court granted it to preserve this Court’s jurisdiction and the subject matter of the suit. The opinion of the majority approves the orders of the trial court and thus disposes of the merits of the case, and also dissolves this Court’s stay order. In my opinion, those rulings determine the merits and leave nothing more to decide.
The trial court hastily decided not just one suit, but two, one of which was not even filed. The court anticipated that Du-val County, whose money it had ordered paid might bring a future suit against the depository, so the trial court ordered: “That the defendant Duval County, Texas, and the Commissioners Court of Duval County, Texas, be and they are hereby forever barred and precluded from asserting any claim or cause of action against the defendant First State Bank of San Diego by reason of the payment of the vouchers and checks herein above ordered to be paid and honored, and by virtue of the terms hereon.” The majority correctly set aside the orders on that future suit against the depository.
Duval County appealed from the order which commanded that its money be paid to the claimants, and with the short time it had, has done all that it could do to protect itself. It may or may not have any defenses to the demands of the claimants. In the petition to this Court to stay the orders of the trial judge, it alleged that it would prove upon a trial, if it could have one, that the plaintiffs were not appointed by proper authority, that there is an excess of deputies and employees, that plaintiffs’ pay is not legally due, that the depository has no funds for such salaries and expenses; that the payments would be illegally paid out of 1959 revenue. It alleged that it could not plead further, since it had not yet even received a copy of the pleadings against which it was trying to defend. That is the record before us.
The majority holds that the Commissioners’ Court of Duval County had duly issued the warrants; that it had approved certain vouchers for expense allowances, and that they were regular in every respect. I am unable to determine whether these facts are true because Duval County has not yet had an opportunity to plead or prove its defenses, or to prove that those facts are untrue. Duval County appeared at the instantaneous trial for a preliminary hearing only, and “the rights of the parties on the merits will not be measured and determined by the appellate court on the basis of the evidence introduced at a preliminary hearing.” Houston Belt & Terminal Ry. Co. v. Texas & New Orleans R. Co., 155 Tex. 407, 289 S.W.2d 217, 220. I fear that the decision in the case will be authority for claimants against counties to collect claims without citing the county and without a trial upon the merits. I dissent with respect to the orders commanding payment of Duval County’s money, and dissolving this Court’s stay order.